Citation Nr: 1816024	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2018 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is etiologically related to his military noise exposure.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the Board's favorable decision in granting service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

The Veteran asserts that his current bilateral hearing loss developed as a result of an incident during service.  At his January 2018 Board hearing, he described how he was on the rifle range firing weapons and a fellow soldier fired a 45-caliber weapon close to his ears.  The sound was so loud it caused him to drop to his knees.  A physician examined his ears and treated his ears with drops.  After the incident, the Veteran said he had ringing in his ears and noticed a change in his hearing.  He went back for further treatment two or three more times when the ringing in his ears would not stop.  Following service, the Veteran said he went to college where he had to sit in the front of the room to hear the teacher.  He also indicated that he underwent a hearing test in college, which demonstrated that he had an acute hearing loss.  Since the in-service incident, the Veteran has reported experiencing difficulty hearing, which has continued to the present.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as other organic disease of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

Based on a careful review of all of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, his service connection claim for bilateral hearing loss is warranted.  

As an initial matter, in January 2016, the RO received a response from the National Personnel Records Center that the Veteran's service treatment records were fire related and that they were unavailable.  When service treatment records are lost or missing, the Court of Appeals for Veterans Claims has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran's separation record reflects that his military occupational specialty was Cook, which has a low probability of noise exposure.  However, the Board finds that the Veteran's statements concerning the in-service weapon firing incident are both competent and credible.  Notably, the Veteran is currently service-connected for tinnitus based on the same in-service circumstances that the Veteran contends caused his current bilateral hearing loss.  Accordingly, the evidence shows that he was exposed to noise during his active duty service.  

The evidence clearly demonstrates that the Veteran has a current diagnosis for bilateral hearing loss that comports with VA's definition under 38 C.F.R. § 3.385.  See April 2016 VA examination.  

The question remains whether the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his military service.  In that regard, the Board notes that the April 2016 VA examiner found that a medical opinion could not be provided regarding the etiology of the Veteran's hearing loss without resorting to speculation.  That determination was made based on the finding that there was no entrance or exit hearing test results available to render a medical opinion for the Veteran's hearing loss.  

Despite this determination, the Board finds that the Veteran's testimony, at his January 2018 Board hearing, that he noticed a change in his hearing immediately after the in-service weapons firing incident, that he continued to experience hearing problems after his discharge, and that his hearing had continued to deteriorate over the years, to be credible.  Although the record does not include any service treatment records to establish whether he experienced any hearing loss during service, the Veteran did testify that he had difficulty hearing his teachers in college unless he sat in the front of the room.  Since the Veteran reportedly attended college after his discharge, the Board finds that testimony tends to support his assertion that his hearing had deteriorated during service.  Moreover, taking into consideration that he is service-connected for tinnitus, the evidence shows that the Veteran experienced acoustic trauma during service.  Therefore, based on the Veteran's competent and credible statements regarding the onset and continuity of his bilateral hearing loss symptoms, and the lack of any evidence to the contrary, the evidence is at least in equipoise that the Veteran's bilateral hearing is etiologically related to his in-service noise exposure.  Thus, service connection for bilateral hearing loss is warranted.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss must be granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


